                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8                      UNITED STATES DISTRICT COURT
                                                                                    9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 RICKEY M. GILLIAM; BARBARA L.       Case No. 17-cv-01296-DOC-JPR
                                                                                      GILLIAM,
                                                                                   12                                    JUDGMENT GRANTING
                                                                                                                         DEFENDANTS’ MOTION FOR
REED SMITH LLP




                                                                                   13       Plaintiffs,                  SUMMARY JUDGMENT
                                                                                   14 vs.                                Complaint Filed: May 09, 2017
                                                                                                                         FAC Filed: November 13, 2017
                                                                                   15 BANK OF AMERICA, N.A.; HSBC        SAC Filed: July 30, 2018
                                                                                      BANK USA, NATIONAL                 Current Trial Date: April 16, 2019
                                                                                   16 ASSOCIATION, AS TRUSTEE FOR
                                                                                      THE CERTIFICATE HOLDERS OF         Hearing Date:       February 19, 2019
                                                                                   17 SARM 2005-18; MORTGAGE             Hearing Time:       8:30 a.m.
                                                                                      ELECTRONIC REGISTRATION            Courtroom:          9D
                                                                                   18 SYSTEMS, INC.; RECONTRUST
                                                                                      COMPANY, N.A.; VERIPRISE
                                                                                   19 PROCESSING SOLUTIONS, LLC;         Honorable David O. Carter
                                                                                      QUALITY LOAN SERVICES; DOES 1
                                                                                   20 through 20 inclusive herein,,
                                                                                   21       Defendants.
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 17-cv-01296-DOC-JPR
                                                                                             JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                    1                                        JUDGMENT
                                                                                    2        Defendants Nationstar Mortgage, LLC; HSBC Bank USA, National
                                                                                    3 Association, as Trustee for the Certificate Holders of SARM 2005-18; and Xome
                                                                                    4 Holdings LLC’s (on behalf of the dissolved entity, Veriprise Processing Solutions,
                                                                                    5 LLC) (collectively, “Defendants”) Motion for Summary Judgment, or, in the
                                                                                    6 Alternative, Summary Adjudication, came before this Court on February 19, 2019.
                                                                                    7 Plaintiffs Rickey M. Gilliam and Barbara L. Gilliam (collectively, “Plaintiffs”) did not
                                                                                    8 appear.
                                                                                    9        After full consideration of the evidence, matters subject to judicial notice, the
                                                                                   10 points and authorities and separate statements of each party, oral arguments of counsel, the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 files and pleadings in this action, IT IS HEREBY ORDERED that Defendants’
                                                                                   12 Motion for Summary Judgment, or, in the Alternative, Summary Adjudication is
REED SMITH LLP




                                                                                   13 GRANTED in its entirety and JUDGMENT is entered in favor of Defendants.
                                                                                   14        The Court finds that no triable issue of material fact exists as to Plaintiffs’
                                                                                   15 remaining causes of action in their Second Amended Complaint against Defendants.
                                                                                   16 Defendants are therefore entitled to judgment as a matter of law, and the action is
                                                                                   17 hereby DISMISSED WITH PREJUDICE.
                                                                                   18        IT IS SO ORDERED.
                                                                                   19
                                                                                   20 Dated: February 20, 2019
                                                                                   21
                                                                                   22
                                                                                   23                                              Honorable Judge David O. Carter
                                                                                                                                   United States District Court Judge
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No. 17-cv-01296-DOC-JPR   –1–
                                                                                             JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
